Citation Nr: 0627620	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  99-04 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for schizophrenia.

2.  Entitlement to an increased rating for service-connected 
residuals of thoracic spine fracture (T12), currently 
evaluated as 10 percent disabling.

3.  Entitlement to a compensable evaluation for service-
connected residuals of fracture of the right fourth 
metacarpal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from August 1975 to December 
1978. 

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of June 2004.  This matter was 
originally on appeal from rating decisions dated in July 1998 
and October 2001 of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Oakland, California.

The veteran presented testimony at a travel Board hearing 
held in September 2003.  The transcript of the hearing has 
been associated with the claims folder.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claims, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The competent medical opinion evidence of record weighs 
heavily against a finding that the veteran's psychotic 
symptoms or schizophrenia is etiologically related to a head 
injury he sustained during his military service.

3.  Under the old schedule for rating spine disabilities, the 
medical evidence of record tends to show that minimal wedging 
at T-12 results from the service- connected compression 
fracture at T-12; the medical evidence further shows that the 
veteran's thoracic disability is not manifested by ankylosis, 
intervertebral disc syndrome or degenerative disc disease, or 
severe strain with listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in the standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the foregoing with 
abnormal mobility on forced motion.

4.  Under the amended schedule for rating spine disabilities, 
the medical evidence of record shows that the veteran's 
service-connected thoracic disability is not primarily 
productive of forward flexion of the thoracolumbar spine 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine, and no neurologic manifestations have 
been objectively demonstrated and clinically associated with 
the thoracic spine disability.

5.  Relating to rating criteria in effect prior to August 26, 
2002, the medical evidence shows that the veteran's service-
connected fracture of the right fourth metacarpal is not 
manifested by extreme unfavorable ankylosis.
 
6.  Relating to rating criteria effective August 26, 2002, 
any limitation of motion in the veteran's service-connected 
right fourth metacarpal is not considered disabling; there is 
no amputation of the ring finger or ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints with 
either in extension or full flexion or rotation or angulation 
of a bone; and the ring finger does not result in limitation 
of motion of other digits or interfere with the overall 
function of the right hand.


CONCLUSIONS OF LAW

1.  Schizophrenia was not incurred in or aggravated during 
active service; nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).  

2.  The criteria for an increased rating of 20 percent, and 
not higher, for service-connected residuals of thoracic spine 
fracture (T12) have only been met under the old schedule for 
rating spine disabilities.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.71a, Diagnostic Code 
5285 (2003); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 4.40-4.46, 
4.59 (2005).

3.  The criteria for a compensable rating for service-
connected residuals of fracture of the right fourth 
metacarpal have not been met or approximated under either the 
old or amended schedule for evaluating ankylosis or 
limitation of motion of individual digits of the hand.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. § 4.71a, Diagnostic Code 5227 (2002); 38 C.F.R.               
§§ 3.159, 4.1-4.14, 4.20, 4.27, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Code 5227 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

In regard to VA's enhanced duty to notify under the VCAA, the 
Board notes that in correspondence dated in July 2003, the RO 
advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to the claims for an 
increased rating, including which portion of the information 
and evidence necessary to substantiate the claims was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  Quartuccio, 16 Vet. App. at 
187.  The foregoing information was also provided to the 
veteran on the service connection claim in correspondence 
dated in August 2004 pursuant to the Board's Remand of June 
2004.  The July 2003 VCAA notice properly advised the veteran 
that to establish entitlement to an increased disability 
evaluation, the evidence must show that the disability became 
worse or increased in severity.  The August 2004 VCAA notice 
properly advised the veteran of what the evidence must show 
to establish entitlement to service-connected compensation 
benefits.  Lastly, the August 2004 VCCA notice specifically 
requested that the veteran provide any evidence in his 
possession that pertained to all of the appealed issues in 
accordance with 38 C.F.R. § 3.159(b)(1) (2005). 

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, with respect 
to the claims for an increased rating, the Board notes that 
the initial unfavorable rating decision was rendered prior to 
the enactment of the VCAA; therefore, it was impossible for 
VA to provide notice pursuant to the enhanced duty to notify 
provisions of the VCAA prior to the initial AOJ decision.  
Given that notice was not mandated at the time of the initial 
AOJ decision, it was not error to furnish the veteran 
remedial notice.  Rather, the timing of such notice reflects 
compliance with the express requirements of the law as found 
by the Court in Pelegrini II.  As for the claim for service 
connection, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in August 2004 was 
not given prior to the first AOJ adjudication of the claim, 
he did respond and identify additional treatment records that 
may be obtained from the San Jose VA Outpatient Clinic (OPC) 
in support of his claims-which the Appeals Management Center 
(AMC) obtained.  The veteran also submitted additional 
evidence and indicated that he had no further evidence to 
submit.  Thereafter, the AMC reconsidered the veteran's 
claims again in November 2005 and the Supplemental Statement 
of the Case (SSOC) was provided to the veteran.  Thus, the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his service connection 
claim and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the service connection 
claim would not be prejudicial error to the veteran.  

Also during the course of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  The AMC furnished the veteran with 
remedial notice as to these latter elements in correspondence 
dated in May 2006.  Therein, the AMC explained how VA 
determines the disability rating and effective date for a 
service-connected disability.  The AMC further explained what 
type of evidence that is needed to establish both a 
disability rating and an effective date.  

In addition to the November 2005 SSOC, the Board observes 
that the RO or AMC also provided the veteran with a copy of 
the July 1998 rating decision, January 1999 Statement of the 
Case (SOC), October 2001 rating decision, February 2003 SOC, 
March 2003 SSOC, and July 2003 SSOC, which included a 
discussion of the facts of the claims, the laws and 
regulations, notification of the bases of the decisions, and 
a summary of the evidence used to reach the decisions.  The 
Board further observes that the schedule for rating spine 
disabilities was amended in August 2003, effective September 
26, 2003.  Amendment to Part 4, Schedule for Rating 
Disabilities, 68 Fed. Reg. 51454-51458 (August 27, 2003) 
(codified at 38 C.F.R.     § 4.71a, Diagnostic Codes 5235, 
5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243 (2004-2005)).  
Prior to that, the rating criteria for evaluating 
intervertebral disc syndrome were changed, effective 
September 23, 2002.  Amendment to Part 4, Schedule for Rating 
Disabilities, 67 Fed. Reg. 54345-54349 (August 22, 2002) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003-
2005)).  The new rating criteria for intervertebral disc 
syndrome were subsumed in the aforementioned amended rating 
schedule for spine disabilities.  During the course of this 
appeal, regulatory changes also amended VA's Schedule of 
Ratings for evaluating disabilities of the hands.  Amendments 
to Part 4, Schedule for Rating Disabilities:  Ankylosis and 
Limitation of Motion of the Hands, 67 Fed. Reg. 48,784-48,787 
(July 26, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5216-5230 (2003-2005)).  This amendment is effective as 
of August 26, 2002.  When the regulations concerning 
entitlement to a higher rating are changed during the course 
of an appeal, the veteran is entitled to resolution of his or 
her claim under the criteria that are more to his or her 
advantage.  VAOPGCPREC 3-00.  The November 2005 SSOC shows 
that the AMC considered the veteran's thoracic spine 
disability under the amended rating schedule.  The July 2003 
SSOC shows that the RO considered the veteran's finger 
disability under the new rating criteria. 

The Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  In so concluding, the Board also finds that the June 
2004 Remand instruction directing the AMC to ensure that all 
notification required by 38 U.S.C.A. § 5103(a) is fully 
complied with has been satisfied.  

In regard to VA's duty to assist, the Board notes that the RO 
afforded the veteran VA Compensation and Pension examinations 
in June 1998 and April 2001, for purposes of evaluating the 
current severity of the veteran's service-connected thoracic 
and finger disabilities.  The RO obtained a nexus opinion in 
February 2003 on the service connection claim, obtained VA 
treatment records, and scheduled the veteran for the 
September 2003 travel Board hearing.  Thereafter, the AMC 
obtained treatment records identified by the veteran from the 
San Jose VA OPC.  Pursuant to the Board's June 2004 Remand, 
the AMC afforded the veteran additional VA Compensation and 
Pension examinations in July and August 2005 and obtained 
another nexus opinion.  The veteran has not made the RO, AMC, 
or the Board aware of any other evidence relevant to his 
appeal that needs to be obtained.  Based on the foregoing, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  In 
addition, the Board finds that the AMC complied with the 
Board's June 2004 Remand.  Stegall v. West, 11 Vet. App. 268, 
271 (1998).  Accordingly, the Board will proceed with 
appellate review.     





II.	Service Connection for Schizophrenia

Evidence

The July 1975 service enlistment examination report showed no 
psychiatric disorder was identified.  On the Report of 
Medical History, the veteran reported that he did not know if 
he ever had or had now depression or excessive worry.  The 
service medical records reflect that the veteran struck his 
head in the same incident in which he sustained the service-
connected compression fracture of T12 in February 1976.  It 
was noted that the veteran did not lose consciousness, but 
reportedly was dazed and confused after the accident.  He was 
hospitalized from February 10, 1976 to February 17, 1976, and 
thereafter, placed on consecutive profiles with limited duty 
through May 1976.  No psychiatric complaints are documented 
thereafter.  The November 1978 separation examination report 
showed no psychiatric disorder was identified.  On the Report 
of Medical History, the veteran reported that he did not know 
if he ever had or had now depression or excessive worry or 
nervous trouble of any sort.  

Records from Santa Clara Valley Medical Center dated from 
April 1998 to June 1998 showed that the veteran was diagnosed 
with paranoid schizophrenia.  

A VA treatment record dated in May 1998 showed that the 
veteran was referred to VA from the Santa Clara Valley 
Medical Center.  A June 1998 record showed that staff 
psychiatrist, Dr. V.J., noted an assessment of paranoid 
disorder versus schizophrenia, paranoid type.  A July 1998 
record showed that Dr. V.J. noted an assessment of 
schizophrenia, chronic paranoid type.  An August 1998 record 
showed that Dr. V.J. noted an assessment of chronic paranoid 
schizophrenia, adjustment disorder due to loss of job.   

In a March 2000 letter, Dr. V.J. certified that the veteran 
was currently being treated for schizophrenia, chronic 
paranoid type.  Dr. V.J. related that the veteran reported 
that he had noted some of his symptoms during service.  

An April 2001 VA treatment record showed that the veteran 
reported that a few months after the accident in which he hit 
his head, he recalled that he felt more anxious, easily 
depressed, and paranoid.  He felt that people could read his 
mind and he felt suspicious of others.  He maintained that he 
had no history of these symptoms prior to his head injury.  
Dr. V.J. noted an assessment of schizophrenia, chronic 
paranoid type, developing after the head trauma.  

In an April 2001 letter, Dr. V.J.  reported on the veteran's 
head injury during service, noting that he was "unconscious 
for about three days" and placed on profile for "six 
months."  Dr. V.J. related that the veteran began to 
experience the symptoms noted above in the April 2001 VA 
treatment record after the accident.  Dr. V.J. provided 
diagnoses of head trauma, loss of consciousness, 
schizophrenia, chronic paranoid type, and major depression, 
recurrent on Axis I.

In a December 2002 letter, Dr. V.J. reported that the veteran 
had no history of psychiatric illness until after his head 
injury in service.  Dr. V.J. maintained that clinical 
literatures support the genesis of psychotic illness such as 
schizophrenia through significant head trauma such as 
reported by the veteran and documented in his service medical 
records.  Dr. V.J. provided a diagnosis of schizophrenia, 
chronic paranoid type, and history of head trauma in February 
1976 on Axis I.  

The February 2003 VA examination report showed that a 
committee was formed to do a review of the veteran's claims 
file for purposes of determining whether the veteran's 
paranoid schizophrenia was related to his military service.  
The committee members consisted of Dr. P.B., Dr. L.B., and 
Dr. K.L.  Dr. P.B. prepared the report.  Dr. P.B. discussed 
Dr. V.J.'s findings.  Dr. P.B. noted that while the veteran 
sustained a head injury in service, he was not rendered 
unconscious; rather, he was dazed.  Dr. P.B. indicated that 
it was important to note that the injury occurred in February 
1976, and the records showed that the first evidence of 
schizophrenia did not appear until 1998, which was more than 
20 years later.  Dr. P.B. discussed Dr. V.J.'s reference 
(Psychiatric Aspects of Traumatic Brain Injury) that 
addresses traumatic brain injury and the different problems 
that may result from one, including psychosis occurring in 
between 2 to 20 percent of patients.  Dr. P.B. noted that it 
was the unanimous decision of the committee that it did seem 
like it would be quite a stretch to imagine that something 
that happened more than 20 years previously could cause a 
chronic paranoid schizophrenia.  Dr. P.B. maintained that the 
etiology was not there from the head injury, no matter what 
it was, whether it was consciousness or unconsciousness, and 
chronic paranoid schizophrenia was too long of a stretch.  
Dr. P.B. indicated that given none of the committee members 
had seen the veteran, there was a question as to whether the 
veteran even had chronic paranoid schizophrenia.  Dr. P.B. 
noted that it was the committee's unanimous opinion that it 
was not likely that the veteran's psychiatric problems, if 
indeed he even had schizophrenia, were due to head trauma 22 
years earlier.  Dr. P.B. explained that there was very 
limited literature that indicated that schizophrenia was due 
to anything besides some kind of either genetic or chemical 
imbalance.  Dr. P.B. noted that external kinds of events that 
would cause schizophrenia were rarely discussed in 
literature.  Dr. P.B. maintained that if it was likely that 
there were external events, the cause and effect would be 
much closer in time, a period of six months to a year as 
opposed to 22 years later.  Dr. P.B. added that there was no 
evidence that the etiology was such that the veteran's 
schizophrenia would be caused by the injury that he received 
in service.  

In a September 2003 letter, Dr. V.J. certified that he had 
been the veteran's attending psychiatrist for about five 
years.  Dr. V.J. maintained that the veteran continued to be 
under outpatient care for his schizophrenia and depression.  
Dr. V.J. noted that the veteran had a lot of difficulties 
holding a job after his discharge from service due to 
difficulties with thinking, such as with his concentration 
and memory, and mood symptoms that included depression and 
anxiety.  Dr. V.J. further noted that the veteran had a 
negative family history for schizophrenic/psychotic 
illnesses.  Dr. V.J. reported that it was his professional 
opinion that the veteran's traumatic brain injury had 
directly progressed into the present sequelae of 
schizophrenic syndrome which had caused his severe 
disability.  

At the September 2003 travel Board hearing, the veteran 
testified that he first experienced symptoms of his 
schizophrenia about a month after the head injury.  At that 
time he heard voices and felt suspicious.  He testified that 
he did not see a doctor for his symptoms because he was 
scared that he would be discharged.  He stated that he was 
first treated for schizophrenia in 1998.  He stressed that 
the head injury did render him unconscious. 
 
In a September 2004 letter, Dr. V.J. affirmed that the 
veteran continued to be treated for his psychotic symptoms.  
Dr. V.J. concluded that as the veteran's symptoms evolved and 
based on his history of having been symptom free before his 
traumatic brain injury, it would appear that he had post-
traumatic brain injury psychosis (schizophrenia-like 
symptoms) and post-traumatic brain injury depression (major 
depressive symptoms).  

VA treatment records dated through January 2005 showed that 
the veteran continued to be diagnosed with chronic 
schizophrenia by Dr. V.J.  

The July 2005 VA examination report showed that Dr. C.G. 
reviewed the claims file.  The veteran continued to report 
that his symptoms developed one month after the head injury 
and that he was first treated for his symptoms in 1998.  Dr. 
C.G. noted that the veteran was being followed by Dr. V.J.  
Dr. C.G. reported that the veteran was very vague regarding 
whether or not he had had any remissions in his symptoms 
since their onset.  Dr. C.G. observed that while no psychotic 
symptoms or memory problems were reported in his discharge 
examination report, the veteran did appear to express some 
ambivalence about whether or not he had problems with 
depression, nervous trouble, or had experienced a period of 
unconsciousness on his discharge Report of Medical History.  
Dr. C.G. discussed the treatment records on the in-service 
head injury.  Dr. C.G. provided the following diagnoses on 
Axis I:  psychosis not otherwise specified; history of 
variously diagnosed chronic paranoid schizophrenia, psychosis 
not otherwise specified, major depressive disorder, 
depression not otherwise specified; and rule out cognitive 
disorder, not otherwise specified.  Dr. C.G. referenced the 
prior committee composed of Dr. P.B., Dr. L.B., and Dr. K.L., 
who evaluated the veteran in February 2003.  Dr. C.G. noted 
that the veteran would be seen by a second psychiatrist, Dr. 
K.Y., and that he would be referred for neuropsych testing 
and administration of a magnetic resonance imaging (MRI) 
scan.  

A July 2005 report noted that the MRI of the brain revealed 
encephalomalacia in the inferior left frontal lobe that may 
be related to remote trauma.

An August 2005 consult report on neuropsych test results 
showed that the veteran underwent a clinical interview and 
testing.  Dr. Z.D. reported that the history that the veteran 
provided was completely inconsistent with his performance on 
tests of his cognitive functioning.  Dr. Z.D. noted that if, 
in fact, the veteran's reported head injury had caused the 
severe cognitive dysfunction observed in testing, it would be 
extremely unlikely that he could have held any form of 
employment, engaged in the social interactions necessary to 
sustain a marriage and produce a family, and be able to 
remember enough of his history to relate to the interviewer-
let alone be able to make it to the appointment without a 
caregiver.  Dr. Z.D. maintained that if, however, it was 
determined that he was not feigning his symptoms, it would be 
necessary to provide the DMV [Department of Motor Vehicles] 
with a diagnosis of dementia as he reported that he was still 
driving on occasion.  Dr. Z.D. related that the veteran's 
performance on a test of the validity of his symptoms was 
consistent with the schism between his self-report/behavior 
and his severely impaired performance on tests of cognitive 
functioning.  Dr. Z.D. noted that the veteran's pattern of 
endorsing extremely severe symptoms, subtle symptoms, and an 
overly-wide range of symptoms was almost never seen in 
psychiatric populations.  Dr. Z.D. maintained that the 
actuarial likelihood that the veteran was feigning symptoms 
was reported in the test manual as being 100 percent likely, 
and conversely, there was virtually no chance that his 
responses were honest.  Dr. Z.D.  concluded that their 
impression [included Dr. J.M.], based on the veteran's self-
reported history, behavioral observations, and performance on 
standardized tests that the veteran was feigning his symptoms 
of mental illness.    

In an August 2005 report, Dr. C.G. reported that though the 
veteran's MRI did indicate some encephalomalacia in the 
inferior left frontal lobe, the veteran's previous head 
injury, which allegedly did not result in loss of 
consciousness, was to the back of the head, though a contra-
coup lesion could not be ruled out.  Dr. C.G. reported on the 
above neuropsychological interpretation from Dr. Z.D.  Dr. 
C.G. reported on comments from neurologist, Dr. S.K., 
concerning the MRI.  Dr. C.G. noted that Dr. S.K. related 
that there was no clear evidence of malingering on exam.  Dr. 
S.K. indicated that the veteran might have sustained the head 
injury to cause the changes seen on his MRI; however, she 
maintained that head injury symptoms developed immediately, 
and get better with time or remained static, rather than 
progressed.  Dr. S.K. noted that the duration to onset of 
psychiatric symptoms at even one month, as was claimed, was 
unlikely, and certainly any relationship to events 22 years 
later was extremely unlikely.  Dr. C.G. concluded that the 
veteran's inconsistencies noted in her exam, combined with 
the psychiatric panel's previous assessment [the February 
2003 committee], the veteran's performance on neuropsych 
testing, and Dr. S.K.'s neurological examination, would 
suggest that the veteran's current psychiatric symptomatology 
seemed less likely than not to be linked to his head trauma 
in service.  Dr. C.G. noted that in light of the neuropsych 
testing that did not specifically confirm a diagnosis of 
cognitive disorder not otherwise specified, final diagnoses 
would not include this disorder.  Dr. C.G. maintained that 
given the veteran's invalidation of his neuropsych testing, 
but a strong belief on the part of the veteran's treating 
psychiatrist that the veteran did suffer from some form of 
psychotic disorder, the veteran's diagnosis was psychosis not 
otherwise specified, by history on Axis I.  

The August 2005 examination report prepared by Dr. S.K. 
showed that she reviewed the claims file.  

In an August 2005 addendum, Dr. K.Y., a staff psychiatrist, 
noted that she completely concurred with Dr. C.G.'s final 
report.  

Analysis

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service incurrence will be presumed for 
certain chronic diseases, including psychoses, if manifested 
to a compensable degree within one year following separation 
from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  This presumption is 
rebuttable by affirmative evidence to the contrary.  Id.  

The above evidence shows that there are conflicting medical 
opinions of record with regard to the matter of whether any 
of the veteran's currently manifested psychotic symptoms are 
related to a head injury the veteran sustained during his 
military service.  The Board must therefore weigh the 
credibility and probative value of these opinions, and in so 
doing, the Board may favor one medical opinion over the 
other.  Evans v. West, 12 Vet. App. 22, 30 (1998) (citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must 
account for the evidence it finds persuasive or unpersuasive, 
and provide reasons for rejecting material evidence favorable 
to the claim.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994).  

The veteran's treating physician, Dr. V.J., has submitted 
several favorable medical opinions in which he maintained 
that the veteran was currently diagnosed with chronic 
paranoid schizophrenia as the direct result of a traumatic 
brain injury sustained from the in-service head injury.  Dr. 
V.J. relies on a treatise, Psychiatric Aspects of Traumatic 
Brain Injury, as support for his medical opinion.  Dr. V.J.'s 
favorable opinion, however, is countered by overwhelming 
unfavorable medical opinion evidence to the contrary.  It was 
the unanimous opinion of Dr. P.B., Dr. L.B., and Dr. K.L. 
that it was not likely that the veteran's psychiatric 
problems, if any, were due to head trauma 22 years earlier.  
Dr. Z.D. and Dr. J.M. concluded that the veteran was feigning 
his symptoms of mental illness.  Dr. S.K. maintained that the 
duration to onset of psychiatric symptoms at one month was 
unlikely, and any relationship to events 22 years later was 
extremely unlikely.  Dr. C.G. concluded (with whom Dr. K.Y. 
concurred) that the veteran's current psychiatric 
symptomatology seemed less likely than not to be linked to 
his head trauma in service.  

The Board accords greater evidentiary weight to the 
unfavorable medical opinions because they are based on a 
review of the claims folder and psychiatric and neurologic 
examinations of the veteran, supported by a rationale, and 
found to be persuasive when considered with the rest of the 
evidence of record.  Dr. S.K. maintained that head injury 
symptoms developed immediately, and get better with time or 
remained static, rather than progressed.  Dr. V.J. related, 
based on a history provided by the veteran, that the veteran 
began to have symptoms in-service after his head injury, but 
there is no support for this assertion in the record.  The 
service medical records are completely devoid of any 
complaints of relevant symptoms after the head injury.  The 
Board is cognizant but unpersuaded by the veteran's 
explanation for not complaining of his symptoms during 
service given the substantial gap in time between the time 
the head injury occurred in 1976 and when his symptomatic 
complaints were first documented in 1998.  Dr. V.J. has not 
provided a rationale for why the veteran's symptoms 
reportedly developed a month (or a "few months" as 
initially reported by the veteran) after the head injury and 
progressed when head injury symptoms develop immediately and 
get better with time or remain static, according to Dr. S.K.  
It is for these reasons that the Board is more persuaded by 
the unfavorable medical opinions than the favorable medical 
opinion.  Also, the sheer weight of eight competent medical 
opinions in opposition of the veteran's claim is very 
significant to the Board.  The weight of the evidence is 
simply against the veteran's claim.  Accordingly, service 
connection for schizophrenia is not warranted. 

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt rule is not applicable.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


III.	Increased Rating for Residuals of Thoracic Spine 
Fracture (T12)

Procedural History and Evidence

In a May 1979 rating decision, the RO granted service 
connection for compression fracture of T12, and assigned a 
noncompensable evaluation under Diagnostic Code 5285, 
effective from December 15, 1978, the day following the 
veteran's discharge from service.  In a December 1996 rating 
decision, the RO awarded the veteran a compensable evaluation 
of 10 percent under Diagnostic Codes 5285-5292, effective 
September 26, 1996, the date of receipt of the veteran's 
claim.  In April 1998, the veteran filed the instant claim 
for an increased rating.  

Private treatment records dated in 1997 showed that the 
veteran complained of back pain.

A March 1997 VA treatment record showed that the veteran 
reported that he worked as a custodian and that he was having 
difficulty sometimes putting the grinders into the garbage 
can because he had to lean way over.  The physical 
examination revealed tenderness in his spine primarily in the 
low thoracic and high lumbar area.  His back range of motion 
was "fair"; he had some difficulty leaning forward to touch 
his toes.  He had a normal neurologic examination distally, a 
negative straight leg raise, and no subjective complaints of 
radiating pain down his legs.

In a November 3, 1997 letter, Dr. J.C. reported that the 
veteran complained of mid-back pain.  Dr. J.C. noted that the 
physical examination revealed tenderness from T10 to T12.  
Dr. J.C. indicated that the veteran had "[l]ateral rotation 
25 and 25, nontender."  Dr. J.C. provided an impression of 
mid-back pain possibly due to degenerative joint disease 
versus an inflammatory arthropathy.  In a November 12, 1997 
letter, Dr. J.C. reported that x-rays of the veteran's 
thoracic spine showed mild diffuse degenerative changes with 
intervertebral disk space narrowing consistent with the 
veteran's age.  

The June 1998 VA examination report showed that the veteran 
complained of mid-back pain that was a six or seven on a 
scale of one to ten.  The pain lasted from three to seven 
days and worsened when he exercised or coughed.  About 1981, 
the pain moved to his right hip, which came and went, but was 
present most days and would be associated with a sense of 
numbness in his right leg.  He could slowly walk 
approximately one mile, but he was troubled by pain in his 
mid-back and right hip.  He was not working.  The physical 
examination revealed tenderness over T12 and some tenderness 
over his upper pelvis on the right side.  He had a normal 
gait, and he could walk on his toes and heels.  His deep 
tendon reflexes were normal.  On range of motion of the 
"lumbar spine," forward flexion was to 45 degrees, 
extension was to 10 degrees, right and left lateral flexion 
was to 15 degrees, and right and left rotation was to 30 
degrees.  The examiner diagnosed compression fracture of T12 
with residual pain, and x-ray revealing minimal wedging of 
T12 and minimal degenerative joint disease.
 
The April 2001 VA examination report showed that the examiner 
reviewed the claims file.  The examiner related that the 
veteran complained of severe pain in his "lower back."  
Examination of the lower back showed a normal gait and 
posture.  There was mild thoracolumbar paraspinous muscle 
spasm, with mild straightening of the normal lumbar lordosis.  
The veteran indicated a tender area over the bony prominence 
of T12.  The examiner noted that the range of motion of the 
thoracolumbar spine showed marked limitations that could not 
be explained directly by other physical findings.  The 
veteran could flex only 20 degrees because of pain in the 
described area.  He could extend only to 10 degrees.  Lateral 
flexion right and left was limited to 20 degrees.  The 
examiner noted that by contrast, bilateral rotation was 
normal at 35 degrees.  The examiner reported that x-rays of 
the thoracic spine showed "minimal wedge deformity of the 
T12 vertebral body.  The remainder of the T-spine [was] 
unremarkable, without evidence of fracture or subluxation."  
The examiner summarized that no objective increase in 
residuals of T12 compression fracture was demonstrated.  The 
examiner maintained that the internally inconsistent 
limitation of motion was not reliable evidence of any 
condition relating to the service-connected injury.  

At the September 2003 travel Board hearing, the veteran 
affirmed that he quit his job with the Post Office on account 
of his back disability.  He indicated that his back 
"lock[ed] on [him]" when he bent over or sat.  He denied he 
experienced any numbness in his legs from his back, but he 
then noted that he experienced pain from his back that went 
into his right knee.  

An August 2004 VA treatment record showed that the veteran 
continued to complain of intermittent pain in his mid-low 
back and in his mid back (he pointed to the lower thoracic 
spine).  He complained that since his injury, he also 
experienced intermittent numbness, tingling, and pain in his 
right anterior thigh. The physical examination revealed a 
straight spine.  There was tenderness in the mid-low back and 
mid-low thoracic area.  There was no spasm or tenderness in 
the buttocks or over the greater trochanters.  He was able to 
move his trunk forward on flexion to 70 degrees with pain.  
Extension was to 20 degrees.  Right lateral flexion was to 25 
degrees, left lateral flexion was to 20 degrees, right 
rotation was to 25 degrees, and left rotation was to 20 
degrees.  Straight leg raising was negative.  His lower 
extremity alignment appeared "okay."  His muscle 
development appeared symmetric.  Patellar reflexes were one 
and Achilles reflexes were two.  Pinprick sensation was 
patchy in the lower extremities.  His gait was independent.  
The examiner noted an impression of chronic back pain since 
an injury in the 1970s.  An August 2004 radiograph report 
noted that x-rays of the veteran's "lumbosacral" spine 
revealed "very old" minimal wedging of T12 and L2.  The 
radiologist noted that he saw no radiographic sign of disc 
disease.  

A September 2004 VA treatment record showed that the physical 
therapist observed that the veteran had increased kyphosis 
noted on a 15-minute assessment particularly with significant 
reluctance to bend or move.  The veteran had forward bending 
to 22 degrees, but the therapist noted that prior physical 
medicine notes showed that he had 70 degrees.  The therapist 
noted that the veteran had 22 degrees of extension and 
"significantly limited" side bending.  The therapist 
indicated that the veteran had showed very poor effort with 
manual muscle testing, but seemed to have good functional 
strength.   

The July 2005 VA examination report showed that the veteran 
continued to complain of pain.  His discomfort was less when 
showering, and he could dress without significant problem.  
He was able to drive, but did not do it much.  He had no 
bowel or bladder disturbances.  He experienced no significant 
exacerbations, but occasionally he had increased pain that 
might last a day or two, and this was relieved with 
medications.  He denied any associated features such as 
numbness or weakness, except for some numbness in his right 
leg.  

The physical examination revealed a normal gait but slow.  He 
walked unaided with no assistive devices.  He could stand on 
his toes and heels, and he was able to squat.  The 
thoracolumbar spine range of movements showed that he had 
zero to 35 degrees of flexion at which point he stated that 
he had discomfort.  He had extension to 15 degrees with 
discomfort at the extreme end.  Right and left lateral 
flexion was to 25 degrees.  Right and left rotation was to 30 
degrees without discomfort.  The examiner observed that the 
veteran did not appear to put full effort into doing the 
movements and tended to limit himself.  The examiner added 
that the veteran stated that he had some discomfort at the 
end of "all" the movements, "including rotations."  
Straight leg raising was unrestricted; he had tight 
hamstrings.  Motor power was 5/5 in all the muscle groups, 
but once again, he did not put full effort on the right side.  
The veteran stated that he had some hypesthesia in the whole 
right lower limb, except the medial side of his leg.  The 
examiner commented that this was a non-anatomical pattern.  
The veteran's reflexes were physiological with 2+ in both 
lower extremities.  Babinski was negative bilaterally and 
there was no ankle clonus.  The measurements for range of 
motion were repeated after he had done some activity and, in 
fact, he had increased his flexion by 10 degrees.  Other 
movements stayed the same, but when he repeated the third 
time, he showed great variation depending on how far he 
wanted to go.  There was no significant pain, although the 
veteran said he had some discomfort at the extreme, as noted 
previously.  He had slightly increased thoracic convexity and 
a slightly flattened lumbar curve.  The examiner noted that 
x-rays of the thoracic spine revealed minimal anterior 
wedging of the T12, but no progression since the prior films 
of 2004.  The examiner provided an impression of no change in 
minimal anterior wedging of T12.  

The examiner commented that he believed that the veteran had 
some discomfort and pain from his thoracic spine.  The 
examiner added, however, that the veteran's discomfort did 
not seem to have changed since he was seen in 2004.  The 
examiner maintained that it was clear from the veteran's 
record that his schizophrenia prevented him from doing work 
activities more than his spine or his hand.  The examiner 
noted with regard to the veteran's spine, he could do some 
activities within the restrictions set previously, and he 
could continue doing physical therapy exercises as 
recommended.  In an addendum, the examiner reported that he 
had reviewed the claims file on the date of examination of 
the veteran.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2005) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
also reviewed all evidence of record pertaining to the 
history of the veteran's thoracic spine disability.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  
Individual disabilities are assigned separate diagnostic 
codes.   Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2005).  All benefit of the doubt will be resolved in 
the veteran's favor.  38 C.F.R. § 4.3 (2005).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2005).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Id. Painful, unstable, or 
maligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2005).  The factors involved in evaluating and 
rating disabilities of the joints include, weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2005).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

As previously noted, the veteran's service-connected 
compression fracture of T-12 is currently assigned a 10 
percent rating under Diagnostic Codes 5285-5292 of the old 
schedule for rating spine disabilities.  Under Diagnostic 
Code 5285, in the case of residuals of a vertebra fracture, a 
100 percent evaluation is assigned where there is cord 
involvement, and the veteran is bedridden or he requires long 
leg braces.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (2003).  
Residuals of a fractured vertebra without cord involvement, 
but with abnormal mobility requiring a neck brace (jury mast) 
warrant a 60 percent rating.  Id.  Otherwise, residuals of a 
fractured vertebra should be rated in accordance with 
definite limited motion or muscle spasm, adding a separate 10 
percent rating for demonstrable deformity of vertebral body.  
Id.  In addition, a "Note" under Diagnostic Code 5285 
provides that under both ankylosis and limited motion, 
ratings should not be assigned for more than one segment by 
reason of involvement of only the first or last vertebrae of 
an adjacent segment.  Id. 

Limitation of motion of the thoracic [or dorsal] spine was 
previously evaluated under Diagnostic Code 5291 (not 
Diagnostic Code 5292, which rates limitation of lumbar spine 
motion).  Under Diagnostic Code 5291, a 10 percent rating is 
assigned for both moderate and severe limitation of motion of 
the thoracic spine.  38 C.F.R. § 4.71a, Diagnostic Code 5291 
(2003).  A 10 percent rating is the maximum rating available 
under Diagnostic Code 5291.  As the veteran is currently in 
receipt of a 10 percent rating, he is not entitled to a 
higher rating under Diagnostic Code 5291. 

X-rays taken in June 1998, April 2001, August 2004, and July 
2005, however, revealed minimal wedging at T12.  The Board 
presumes the wedging results from the service-connected 
compression fracture at T12 as the wedging is at the same 
vertebra, recent radiograph reports do not note the presence 
of a fracture, and there is no medical evidence to the 
contrary.  As such, the Board finds that the wedging at T12 
constitutes a demonstrable deformity of the vertebral body.  
Accordingly, the veteran is entitled to an additional 10 
percent under Diagnostic Code 5285, which is to be added, not 
combined, with the veteran's rating for limited motion on 
account of his service-connected compression fracture of T12.

The Board is required to consider other diagnostic codes of 
the old schedule to assess whether the veteran is entitled to 
a higher rating in excess of 20 percent [the added value 
under Diagnostic Code 5285] or a separate evaluation under 
any of them.  

In regard to Diagnostic Code 5288 (ankylosis of the dorsal 
spine), the medical evidence shows that the veteran's 
thoracic spine is not manifested by ankylosis.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5288 (2003); Dinsay v. Brown, 9 Vet. 
App. 79, 81 (1996) (defining ankylosis as stiffening or 
fixation of a joint as the result of a disease process, with 
fibrous or bony union across the joint).  To the contrary, 
the medical evidence shows that the veteran has functional 
range of motion in the thoracic spine and no amount of 
additional limitation of thoracic motion on flexion, 
extension, lateral flexion, or rotation, on account of pain, 
fatigue, etc., demonstrated on any of the examinations was 
analogous to an individual with ankylosis of the thoracic 
spine.  The medical evidence further shows that the veteran 
is not currently diagnosed with intervertebral disc syndrome 
or degenerative disc disease in association with the 
compression fracture at T12.  The Board is cognizant that at 
various times the veteran's complaints included pain from his 
back that radiated into his right hip, leg, thigh, or knee, 
but no neurological deficit has been clinically identified 
and associated with the compression fracture to account for 
these subjective complaints.  Therefore, an evaluation under 
Diagnostic Code 5293 (intervertebral disc syndrome) is 
precluded.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  
As for Diagnostic Code 5295, the medical evidence shows that 
the veteran's service-connected thoracic disability is not 
primarily productive of severe strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
foregoing with abnormal mobility on forced motion, which is 
the criteria associated with a 40 percent rating under 
Diagnostic Code 5295.  38 C.F.R. § 4.71a, Diagnostic Code 
5295 (2003).  

Thus, the Board finds that the veteran is only entitled to an 
additional 10 percent under Diagnostic Code 5285 of the old 
schedule for rating spine disabilities, for a demonstrable 
deformity of the vertebral body at T12.  

The Board now considers the veteran's service-connected 
thoracic spine disability under the schedule for rating spine 
disabilities as amended in August 2003, effective September 
26, 2003.  Under the amended schedule, any associated 
objective neurologic abnormalities, including, but not 
limited to bowel or bladder impairment are to be evaluated 
separately under an appropriate diagnostic code.  38 C.F.R. 
§ 4.71a, General Rating Formula, Note 1 (2005).  
Intervertebral disc syndrome is to be evaluated either under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.   

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 10 
percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  38 C.F.R. § 4.71a (2005).  A 20 
percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  Id.  A 40 percent rating is 
assigned for forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  Id.  A 50 percent rating is assigned 
for unfavorable ankylosis of the entire thoracolumbar spine.  
Id.  A 100 percent rating is assigned for unfavorable 
ankylosis of the entire spine.  Id.  

Under the amended schedule, the range of motion of the 
thoracic and lumbar spine is considered as one segment.  As 
discussed above, only orthopedic manifestations are 
associated with the veteran's service-connected thoracic 
disability.  As for whether the veteran would be entitled to 
a rating in excess of 20 percent under the amended schedule, 
the medical evidence does not show that the veteran's 
thoracic spine disability is primarily productive of forward 
flexion of the thoracolumbar spine to 30 degrees or less.  
While the April 2001 VA examination showed that the veteran 
could reportedly only forward flex to 20 degrees due to pain, 
the examiner was of the opinion that the internally 
inconsistent limitation of motion was not reliable evidence 
of any condition related to the service-connected injury.  
Similarly, VA treatment records showed that an examiner in 
September 2004, noted that while the veteran had forward 
bending to 22 degrees, one month earlier, he had flexion to 
70 degrees, which suggested that the examiner believed that 
the range of motion demonstrated on examination did not 
accurately reflect the actual severity of motion in the 
thoracic spine.  The July 2005 VA examiner made a similar 
observation, noting that the veteran did not appear to put 
full effort into doing the movements.  It is for these 
reasons that the Board finds that the veteran's thoracic 
spine disability has not been objectively demonstrated as 
being primarily productive of forward flexion of the 
thoracolumbar spine to 30 degrees or less.  As the veteran 
also does not have ankylosis of the entire thoracolumbar 
spine, or a disability akin to an individual with ankylosis 
of the entire thoracolumbar spine, the veteran's thoracic 
spine disability does not more nearly approximate the 
criteria associated with the next higher rating of 40 percent 
under the amended schedule for rating spine disabilities.  
Lastly, the veteran is not entitled to an evaluation under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes or consideration of 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (incomplete paralysis of the 
sciatic nerve), where no neurologic manifestations have been 
objectively demonstrated and clinically associated with his 
service-connected thoracic spine disability.  

The Board concludes that as between the old schedule for 
rating spine disabilities and the amended schedule for rating 
spine disabilities, evaluation of the veteran's thoracic 
spine disability under the old schedule would be more to his 
advantage as the amended schedule relies heavily on range of 
motion findings for assessing the appropriate disability 
rating to be assigned, and in the instant case, several 
examiners reported or suggested that the range of motion 
findings were not reliable.  Accordingly, a higher rating of 
20 percent is appropriate only under the old schedule.  


IV.	Compensable Rating for Residuals, Fracture of Right 
Fourth Metacarpal

Procedural History and Evidence

In a May 1979 rating decision, the RO granted service 
connection for residuals of fracture of the fourth right 
metacarpal, and assigned a noncompensable evaluation under 
Diagnostic Code 5227, effective from December 15, 1978, the 
day following the veteran's discharge from service.  In April 
1998, the veteran filed the instant claim for an increased 
rating.  

The November 1997 letters from Dr. J.C. only reflect 
complaints of "right wrist pain" stemming from a "wrist 
fracture in 1976." 

The June 1998 VA examination report showed that the veteran 
complained of intermittent pain and swelling in his fourth 
metacarpal.  The examiner observed that the veteran pointed 
to areas that appeared to be small ganglion cysts as an area 
where he had pain.  The physical examination revealed a 
normal right wrist.  There were three small areas that 
appeared to be small ganglion cysts on the extensor surface 
of his wrist.  The examiner provided the following diagnoses:  
status post fracture of the fourth right metacarpal with 
residual pain and negative x-rays; and multiple ganglion 
tumors of the right hand. 

A December 1998 VA treatment record showed that the veteran 
complained of occasional numbness in his right fingers since 
his "wrist fracture," but the examination showed that he 
could "move" all four extremities.  

The April 2001 VA examination report showed that the examiner 
reviewed the claims file.  The examiner noted that the 
veteran had not sought any medical help with respect to his 
right fourth metacarpal fracture site, but the examiner noted 
that the veteran pointed out the continued deformity in that 
area and told him that he experienced pain when he extended 
his wrist and attempted to push, using the heel of his hand.  
The examination confirmed the deformity in the right dorsal 
surface of the proximal fourth metacarpal bone, consistent 
with a history of fracture in that area.  The area was 
nontender, and there was no associated deficit in function of 
the tendons or joints.  The examiner noted that the x-ray 
report read that there was "no evidence of bony abnormality 
of the right hand.  While this d[id] not exclude prior 
fracture of the 4th metacarpal, if there were a prior 4th 
metacarpal fracture, there [was] no residual bony 
abnormality."  The examiner summarized that no objective 
increase in problems from the fracture of the 4th right 
metacarpal was demonstrated.  

At the September 2003 travel Board hearing, the veteran 
affirmed that he was able to write with his hand.  He 
complained of occasional numbness from his elbow to his 
wrist.  He affirmed that the finger injury affected his grip; 
he could not move his hand as much.  He indicated that his 
right hand was not as strong; he could not push with his hand 
as well.  

A September 2004 VA treatment record showed that the veteran 
was seen for his right wrist and hand.  The physical 
examination revealed mild tenderness at the dorsal wrist in 
the area of the extensor tendon of the third and fourth 
fingers.  There was possibly very minimal swelling compared 
to the left side.  Pain in that area was increased with 
passive wrist extension, but not with flexion.  There was no 
crepitus.  There appeared to be a bony prominence at the 
proximal-dorsal aspect of the second metacarpal and possibly 
at the fourth metacarpal.  The wrist was strong for available 
range of motion.  Hand muscle development appeared symmetric.  
He was able to touch his fingertips to his palm.  The 
examiner noted an impression of history of right wrist/hand 
trauma in 1976 with subsequent intermittent pain.  The 
examiner commented that he was not sure why the veteran still 
had pain.  A September 2004 radiograph report noted that x-
rays of the veteran's right hand and wrist revealed a normal 
hand and wrist.

The July 2005 VA examination report showed that the veteran 
reported that he had had some intermittent discomfort since 
the injury and since then he had been unable to dorsiflex his 
wrist completely without discomfort and pain.  He continued 
to complain of some weakness in his grip.  The physical 
examination of the right hand and wrist revealed no swelling 
or tenderness of significance, although he did have some 
tenderness in relation to the dorsal aspect of his wrist, 
which was there when he started doing movements.  Repetitive 
movements did not cause any increased discomfort.  The 
examiner reported on the range of motion in the right wrist, 
which he noted that these movements caused discomfort at the 
extreme ends.  The veteran's grip strength was slightly 
diminished on the right side as compared to the left because 
he did not have complete dorsiflexion.  There was no 
tenderness in relation to his metacarpals or fingers.  He 
could make a fist quite well and his fingertips touched his 
palm.  There were no neurological or vascular deficits.  He 
had some crepitus in the wrist while making a fist or 
dorsiflexing.  The veteran stated that he was able to carry 
things around, and indeed, was carrying some papers on a 
clipboard in his right hand when he entered the room the 
examiner observed. 

The examiner maintained that there was no functional 
impairment observed in the right hand.  The examiner reported 
that x-rays of the veteran's right hand and wrist showed no 
evidence of fracture or injury and the soft tissues were 
within normal limits.  The examiner commented that he 
believed that the veteran had some discomfort and pain from 
his right wrist, but his discomfort did not seem to have 
changed since he was seen in 2004.  The examiner maintained 
that it was clear from the veteran's record that his 
schizophrenia prevented him from doing work activities more 
than his spine or his hand.  In an addendum, the examiner 
reported that he had reviewed the claims file on the date of 
examination of the veteran.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2005) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
also reviewed all evidence of record pertaining to the 
history of the veteran's finger disability.  

Analysis

As previously noted, the veteran's service-connected 
residuals of fracture of the right fourth metacarpal are 
currently assigned a noncompensable evaluation under 
Diagnostic Code 5227.  The veteran's service-connected 
disability is not specifically listed in the rating schedule; 
therefore, it is rated analogous to a disability in which not 
only the functions affected, but anatomical localization and 
symptomatology are closely related.  38 C.F.R. § 4.20 (2005).  
Prior to August 26, 2002, under Diagnostic Code 5227, a 
noncompensable evaluation is prescribed for ankylosis of the 
ring finger of the major extremity and minor extremity.  
38 C.F.R. § 4.71a, Diagnostic Code 5227 (2002).  Only 
extremely unfavorable ankylosis will be rated as amputation. 
38 C.F.R. § 4.71a, Diagnostic Code 5227, Note (2002).  

The veteran complains of pain, swelling, numbness, and 
weakness, and a September 2004 examination revealed mild 
tenderness and possibly very minimal swelling in the area of 
the right fourth finger.  The April 2001 VA examiner, 
however, reported that there was no associated deficit in the 
function of the tendons or joints of the fourth right 
metacarpal.  The examiner further maintained that there was 
no objective increase in problems from the fracture of the 
metacarpal.  While the July 2005 VA examiner reported that he 
believed that the veteran had some discomfort and pain, he 
similarly reported that there was no functional impairment 
observed in the right hand.  As such, even with consideration 
of 38 C.F.R. §§ 4.40, 4.45 and DeLuca, the objective findings 
do not support a finding that the level of impairment 
associated with the veteran's service-connected disability 
more nearly approximates an individual with ankylosis, much 
less extremely unfavorable ankylosis-the criteria associated 
with a compensable rating.  Therefore, the Board finds that 
the veteran is not entitled to a compensable rating under the 
old rating criteria of Diagnostic Code 5227. 

Effective August 26, 2002, under Diagnostic Code 5227, a 
noncompensable evaluation is prescribed for favorable or 
unfavorable ankylosis of the ring finger of the major 
extremity and minor extremity.  38 C.F.R. § 4.71a, Diagnostic 
Code 5227 (2003-2005).  In addition, under Diagnostic Code 
5230, for any limitation of motion of the ring finger, a 
noncompensable evaluation is prescribed for the minor and 
major extremities.  38 C.F.R. § 4.71a, Diagnostic Code 5230 
(2005).

The Note under Diagnostic Code 5227 provides that 
consideration should be made as to whether evaluation as 
amputation is warranted and whether an additional evaluation 
is warranted for resulting limitation of motion of other 
digits or interference with overall function of the hand.  
The medical evidence shows that there is not amputation of 
the ring finger or ankylosis of both the metacarpophalangeal 
and proximal interphalangeal joints with either in extension 
or full flexion or rotation or angulation of a bone, so a 
compensable evaluation under Diagnostic Code 5155 (amputation 
of ring finger) is precluded.  See 38 C.F.R. § 4.71a, note 
3(i) under the preamble preceding Diagnostic Codes 5216-5230 
(2003-2005).  Also, as discussed earlier, the objective 
findings do not show any significant functional impairment 
associated with the service-connected fracture of the fourth 
right metacarpal, and consequently, it does not result in 
limiting the motion of other digits or interfere with the 
overall function of the right hand.
  
Thus, as between the old rating criteria and new rating 
criteria under Diagnostic Code 5227, the preponderance of the 
evidence is against assignment of a compensable evaluation 
for service-connected residuals of fracture of the right 
fourth metacarpal.  


V.	Extraschedular Rating 

An increased rating may also be granted on an extraschedular 
basis when it is demonstrated that the particular disability 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2005).  The Board finds 
no evidence that the veteran's service-connected residuals of 
thoracic spine fracture (T12) and residuals of fracture of 
the right fourth metacarpal presented such an unusual or 
exceptional disability picture at any time so as to require 
consideration of an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R.                    § 3.321(b)(1) 
(2005).  The objective medical evidence of record shows that 
manifestations of the veteran's service-connected 
disabilities do not result in a marked functional impairment 
in a way or to a degree other than that addressed by VA's 
Rating Schedule.  The schedular rating criteria are designed 
to compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1 (2005).  Consequently, the Board concludes that 
referral of this case for consideration of an extraschedular 
rating is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

Service connection for schizophrenia is denied.

An increased rating of 20 percent for service-connected 
residuals of thoracic spine fracture (T12) is granted, 
subject to the law and regulations controlling the award of 
monetary benefits.

A compensable evaluation for service-connected residuals of 
fracture of the right fourth metacarpal is denied. 



____________________________________________
Mark J. Swiatek
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


